NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

STEPHEN STRAUSBAUGH,
Petitioner,

V.

GOVERNMENT PRINTING OFFICE,
Respondent.

2012-3115

Petition for review of the Merit Systems Protection
Board in case no. AT4324090264-I-4.

ON MOTION

ORDER

Stephen Strausbaugh moves to file a corrected infor-
mal brief.

Upon consideration thereof,
IT Is ORDERED THAT:
The motion is granted.

STEPHEN STRAUSBAUGH v. eeo 2
FoR THE CoURT

 1 4 2012 /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Stephen Strausbaugh

Vincent D. Phillips, Esq.
325 F LED'

R
"»S~,.e°azz'.z§.:n':;s*az.s.-:“
.JuN 1 4 2012

.|AN HORBA!.Y
CLEHK